UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:333-173039 HEALTH REVENUE ASSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 99-0363866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida 33322 (Address of principal executive offices) (Zip Code) (954) 472-2340 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yeso Nox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-Accelerated Filero (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ Nox There were46,511,409 shares of the Registrant’s Common Stock outstanding at August 7, 2013. HEALTH REVENUE ASSURANCE HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q For the Period Ended June 30, 2013 TABLE OF CONTENTS Page PART 1 - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 EXPLANATORY NOTE Health Revenue Assurance Holdings, Inc. (the “Company”) filed its Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013 with the Securities and Exchange Commission on August 9, 2013 (“Original Filing”). The Company is filing this Amendment No. 1 on Form 10-Q/A (this “Amendment”) solely to amend Exhibits 31.1 (Certification of Principal Executive Officer) and Exhibit 31.2 (Certification of Principal Financial Officer). No other changes have been made to the Original Filing. This Amendment speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the Original Filing. Accordingly, this Amendment should be read in conjunction with the Company’s other filings made with the Securities and Exchange Commission subsequent to the filing of the Original Filing. CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Health Revenue Assurance Holdings, Inc.“SEC” refers to the Securities and Exchange Commission. HEALTH REVENUE ASSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) Assets Cash $ $ Accounts receivable Prepaid expenses Other current assets Total Current Assets Property and Equipment, net Software Other assets Finance costs, net Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Accounts payable $ $ Due to officer Accrued expenses Accrued payroll Loan payable to factor Accrued interest - Lines of credit, current portion Capital Leases, current portion Notes payable, current portion, net of discount Long term debt, current portion Settlement Payable Total Current Liabilities Capital Leases (net of current portion) Line of credit (net of current portion) Notes payable (net of current portion), net of discount Long term debt (net of current portion) Total Liabilities Commitments and Contingencies (see Note 8) Stockholders' Equity: Common stock ($0.001 par value, 75,000,000 shares authorized, 46,511,409 shares and 39,054,867 issued and outstanding at June 30, 2013 andDecember 31, 2012, respectively) Additional paid-in capital Subscription receivable - ) Accumulated deficit ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying unaudited notes are an integral part of these unaudited condensed consolidated financial statements. 1 HEALTH REVENUE ASSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (for the three months ended) (for the six months ended) June 30, June 30, June 30, June 30, Revenues $ Cost of Revenues Gross Profit Operating Expenses Selling and administrative expenses (includes stock compensation of $70,048 and $0 in 2013 and 2012, respectively) Research and development - Depreciation and amortization Total Operating Expenses Operating Loss ) Other Income (Expense) Other income, net - - Interest expense ) Total Other Income (Expense), net ) Loss before provision for income taxes ) Provision for income taxes - Net Loss $ ) $ ) $ ) $ ) Net Loss Per Share basic and diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding basic and diluted The accompanying unaudited notes are an integral part of these unaudited condensed consolidated financial statements. 2 HEALTH REVENUE ASSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (for the six months ended) June 30, June 30, Cash flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock issued for compensation - Amortization of debt discount Bad debt expense - Change in operating assets and liabilities: Accounts receivable, net ) ) Prepaid expenses Other assets ) ) Accounts payable Unearned revenue - Accrued liabilities - Net Cash used in operating activities ) ) Cash flows from Investing Activities: Capitalization of internally developed software ) - Purchases of property and equipment ) ) Net Cash used in investing activities ) ) Cash flows from Financing Activities: Borrowings (Repayments) on line of credit, net ) Settlement payments ) - Loan proceeds - Loan proceeds from factor, net ) - Repayments of debt obligations ) ) Issuance of stock for cash net of offering cost Net Cash provided by financing activities Net decrease in cash ) ) Cash at beginning of period Cash at ending of period $ $ Supplemental schedule of cash paid during the period for: Interest $ $ Income Taxes $
